DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-6, 12-16, 18, 19, and 21-24 of U.S. Patent No. 11,209,022. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claimed structures amounts to little more than the duplication, separation, and/or rearrangement of parts recited within the patented claims.
Regarding instant claim 1, Applicant recites an apparatus that is substantially similar to the apparatus of patented claims 1 and 14.  The instant claim differs from the patented claims in the following ways:
The patented claim recites only first and second elastic coupling members, whereas the instant claim additional recites third and fourth elastic coupling members.
The patented claim recites the roll actuators as being connected between the common members and the elastic coupling members, whereas the instant claim recites the roll actuators being connected between the central body and the elastic coupling members.
Patented claim 1 does not recite “a central body,” however “a chassis” is recited in patented claim 14 and connects the first and second elastic coupling members of patented claim 1.  The instant claim is, therefore, more similar to the scope of claim 14 because claim 14 incorporates the subject matter of claim 1.
With these differences in mind, Examiner will now discuss how these differences amount to little more than duplication, separation, or rearrangement of the parts recited by the patented claims.  
With respect to the additional coupling members, Examiner notes that the coupling members of the patented claims connected the first and second roll actuators together (as well as the third and fourth actuators); thus, the instant claim merely reflects a separation of the patented first and second elastic coupling members into first, second, third, and fourth coupling members that perform substantially the same functions.  
For example, the first and second elastic coupling members of the patented claims function to dampen undesirable forces that would otherwise be transmitted from the chassis to the thrust modules (or vice-versa); similarly, the first, second, third, and fourth elastic coupling members of the instant claims dampen undesirable forces that would otherwise be transmitted from the central body (i.e., “the chassis”) to the thrust modules (or vice-versa).  There are obvious benefits to separating the first and second elastic coupling members of the patented claims into first through fourth elastic coupling members; for example, having each roll actuator attached to its own coupling member means that, in the event an elastic coupling member must be replaced, one need not disconnect more than the affected roll actuator, thus simplifying maintenance.
The courts have previously held that separation of parts is prima facie obvious “if it were considered desirable for any reason” to make the parts of the prior art separable.  See MPEP §2144.04(V)(C).  As shown above, there are obvious benefits to the separation of parts.  As such, it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify the patented claims such that the first and second elastic couplings are replaced with first, second, third, and fourth elastic couplings, for the purposes of simplifying maintenance work when it is required.
With respect to the placement of the roll actuators, Examiner finds this modification of the patented claims to be nothing more than a reversal and/or rearrangement of parts recited by the patented claims.  As discussed above, the system of the instant claims would function identically to the system of the patented claims.  The only difference, with respect to the roll actuators, is that the instant claims place them between the elastic couplings and the chassis, rather than between the thrust module and the elastic couplings.  In either position the roll actuators will still perform the exact same function in the exact same manner, providing substantially identical operation.
The courts have previously held that reversal of parts (and their movement) is an obvious modification.  See MPEP §2144.04(VI)(A).  The courts have also held that mere rearrangement of parts is an obvious modification unless the operation of the device is modified.  See MPEP §2144.04(VI)(C).  As discussed above, the modifications to the instant claims amount to reversing the positions of the elastic couplings and the roll actuators; since this is mere reversal, the modification is obvious.  Alternatively, the modifications may be interpreted as a rearrangement of the parts without any modification to the operation of the system; since the operation is not modified, the modification is obvious.
As such, the placement of the roll actuators does not patentably distinguish over the already-patented claims.
With respect to the inclusion of a central body, Examiner notes that this modification is nothing more than the incorporation of patented claim 14 into patented claim 1.  Since patented claim 14 incorporates the subject matter of patented claim 1, the instant claim does not even need modification.  This difference between instant and patented claims 1 is irrelevant.
For the reasons set forth above, Examiner finds that instant claim 1 fails to patentably distinguish over patented claim 1 because the differences between the claims amount to obvious modifications of the patented claims.
Regarding instant claims 2-13, the subject matter therein is already disclosed in a substantially similar configuration by patented claims 2-6, 9, 12-13, 15-16, and 18, respectively.
Regarding instant claims 14 and 15, Applicant recites a vehicle having a substantially identical scope to patented claims 21 and 22.  The instant claims differ by incorporation of “a central body” that is configured in the manner recited by instant claim 1.  As shown above, this is nothing more than an obvious modification of the patented claims to include a chassis as recited by patented claim 14.  As such, instant claims 14 and 15 do not patentably distinguish over the patented claims, despite being of slightly different scope.
Regarding instant claims 16-17, the subject matter therein is already disclosed in a substantial similar configuration by patented claims 23-24.
Allowable Subject Matter
Claims 1-17 are objected to as being subject to a double patenting rejection, detailed above, but would be allowable if said rejection were overcome via amendment or terminal disclaimer.  Examiner notes that a typographical error is present in instant claim 12; Applicant has inadvertently recited “the at least one chassis” rather than “the central body.”  As this is an evident typographical error, Examiner does not believe a rejection under §112 is necessary at this time.  Should Applicant fail to correct the error, however, an objection will be raised with the next action.
The following is a statement of reasons for the indication of allowable subject matter:  the instant claims reflect an obvious modification to the patented claims.  As the subject matter of the instant claims is narrower in scope than the patented claims, the instant claims are also allowable for at least the same reasons.  See the Notice of Allowance in application 16/730,649 (issued as U.S. Patent No. 11,209,022), mailed on 08/18/2021, for further reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832